Case 9:20-bk-11208-MB       Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19          Desc
                            Main Document    Page 1 of 25


1     CHRISTOPHER E. PRINCE (SBN 183553)
        cprince@lesnickprince.com
2     MATTHEW A. LESNICK (SBN 177594)
3       matt@lesnickprince.com
      DEBRA E. CARDARELLI (SBN 272087)
4       dcardarelli@lesnickprince.com
      LESNICK PRINCE & PAPPAS LLP
5     315 W. Ninth Street, Suite 705
      Los Angeles, CA 90015
6     Telephone: (213) 493-6496
7     Facsimile: (213) 493-6596

8     Proposed Attorneys for Debtor in Possession
      Figueroa Mountain Brewing, LLC
9

10                            UNITED STATES BANKRUPTCY COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12                                      NORTHERN DIVISION
13

14    In re:                                             Case No. 9:20-bk-11208-MB
15                                                       Chapter 11
16    FIGUEROA MOUNTAIN BREWING, LLC,                    NOTICE OF EMERGENCY MOTION
17                                                       AND EMERGENCY MOTION OF
                                                         DEBTOR FOR ORDER
18                                                       AUTHORIZING POSTPETITION DIP
                           Debtor in Possession.         FINANCING UNDER §364(c)(1),(2)
19                                                       AND (3); MEMORANDUM OF
                                                         POINTS AND AUTHORITIES
20

21
                                                          [Hearing to be set by Court]
22

23                 TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE, THE

24   OFFICE OF THE UNITED STATES TRUSTEE, THE 20 LARGEST CREDITORS, AND

25   PARTIES REQUESTING SPECIAL NOTICE:

26                 PLEASE TAKE NOTICE that Figueroa Mountain Brewing, LLC, the above-

27   referenced debtor and debtor in possession (the “Debtor”), hereby moves this Court for

28   entry of an Order: authorizing the Debtor to enter into a postpetition financing
Case 9:20-bk-11208-MB       Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19         Desc
                            Main Document    Page 2 of 25


1
     agreement with Creekstone Mountain LLC and incur debt of up to $1,392,673.94 (the
2
     “DIP Loan”) pursuant to Bankruptcy Code § 364(c)(1), (2) and (3) (the “Motion”). The
3
     details of the DIP Loan are set forth in the attached Memorandum of Points and
4
     Authorities.
5
                    PLEASE TAKE FURTHER NOTICE that the Motion is based on this
6
     Notice and Motion, the annexed Memorandum of Points and Authorities, the separately-
7
     filed Declaration of Jaime Dietenhofer, the attached “Statement Regarding Cash
8
     Collateral or Debtor in Possession Financing” [Form F 4001-2.STMT.FINANCE] and
9
     other such evidence and argument as the Court may consider.
10
                    PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy
11
     Rules 9075-1, the Debtor seeks to have this Motion heard on less than 48 hours’ notice
12
     at a date and time to be determined by the Court. Once the Court has scheduled a
13
     hearing, the Debtor will provide separate notice of the hearing date and time, the
14
     instructions for appearing at the hearing by telephone or video, and the deadline for
15
     filing any opposition to the Motion. The Debtor submits that the setting of the hearing
16
     on this Motion on an emergency basis is warranted given the critical need of the Debtor
17
     to use the cash collateral to continue operating the business. Any opposition or other
18
     response to the Motion must be filed or presented to the Court and served on proposed
19
     counsel for the Debtor at the above address before the hearing or may be presented at
20
     the hearing. Failure to timely object may be deemed by the Court to constitute consent
21
     to the relief requested.
22
     DATED: October 5, 2020                   LESNICK PRINCE & PAPPAS, LLP
23

24
                                              By:       /s/Matthew A. Lesnick
25                                                      Matthew A. Lesnick
                                                        Proposed Counsel for
26
                                                        Debtor in Possession
27                                                      Figueroa Mountain Brewing, LLC

28

                                                    2
Case 9:20-bk-11208-MB        Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19            Desc
                             Main Document    Page 3 of 25


1
                         MEMORANDUM OF POINTS AND AUTHORITIES
2
                     Figueroa Mountain Brewing, LLC (the “Debtor”) seeks authorization to enter
3
     into a postpetition debtor-in-possession financing agreement with lender Creekstone
4
     Mountain LLC and incur debt of up to $1,392,673.94 (the “DIP Loan”). This Motion is
5
     brought pursuant to Bankruptcy Code §§ 105(a) and 364(c)(1), (2) and (3), Federal Rules
6
     of Bankruptcy Procedure 4001 (c) and (d) and 9014.
7
     I.     RELIEF SOUGHT
8
                     The Debtor seeks permission to enter into a DIP Loan Agreement in
9
     substantially the same form as the document attached as Exhibit A. The key terms of the
10
     proposed DIP Loan are as follows:
11
           Loan Amount:              Up to $1,392,673.94
12
           Lender:                   Creekstone Mountain LLC
13

14         Interest Rate:            11.00% per annum

15         Monthly Payments:         None

16         Maturity Date:            60 days after effective date of confirmed chapter 11 plan

17         Claim Treatment:          Super-priority chapter 11 administrative expense status
18         Security Interest:        • 1st priority lien on all post-petition assets
19                                   • Junior lien on all pre-petition assets
20         Carveout:                 DIP Loan subordinate to allowed fees and expenses of
21                                   Debtor’s general bankruptcy counsel and all required costs
                                     and fees payable to the Bankruptcy Court, the United
22                                   States Trustee, and the Subchapter V bankruptcy trustee

23
     II.    STATEMENT OF FACTS
24
            A.       General Background
25
                     Figueroa Mountain Brewing, LLC (the “Debtor”) is a brewery and operator of
26
     four taprooms where it serves its customers beer. Additional facts about the Debtor and
27
     the circumstances leading to this bankruptcy case, as well as the facts supporting this
28
Case 9:20-bk-11208-MB       Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19            Desc
                            Main Document    Page 4 of 25


1
     Motion are set forth in the separately-filed omnibus Declaration of Jaime Dietenhofer in
2
     support of all of the Debtor’s first day motions.
3
            B.     The Debtor’s Need for DIP Financing
4                  In order for the Debtor to operate, it requires the use of cash. Unfortunately,
5    as set forth in the Dietenhofer Declaration, one of the Debtor’s prepetition lenders, White
6    Winston, swept all of the Debtor’s cash and taken control of its bank accounts, leaving the
7    Debtor with no ability to pay its suppliers, employees and other creditors. In order to
8    alleviate this situation, the Debtor has negotiated the DIP Loan Agreement with
9    Creekstone Mountain LLC (“Creekstone”). The proposed DIP Loan would provide the
10   Debtor with up to nearly $1.4 million to be used for the Debtor’s operations and expenses
11   during the bankruptcy case, including an initial and immediate advance of $250,000, which
12   is sufficient to cover the Debtor’s immediate cash needs, including payroll. The DIP Loan
13   Agreement provides that the Debtor will request advances of additional funds from
14   Creekstone as needed.
15
     III.   ARGUMENT
16          A.     Jurisdiction and Venue
17                 The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
18   1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of this chapter
19   11 case is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
20          B.     DIP Financing Should be Approved Under § 364(d)
21                 Bankruptcy Code § 364, which governs the obtaining of postpetition financing

22   by the debtor, provides, in pertinent part:

23
                   (c) If the trustee is unable to obtain unsecured credit allowable
24
                   under section 503(b)(1) of this title as an administrative expense,
25                 the court, after notice and a hearing, may authorize the obtaining
26                 of credit or the incurring of debt—

27                        (1) with priority over any or all administrative expenses of
28                        the kind specified in section 503(b) or 507(b) of this title;

                                                    2
Case 9:20-bk-11208-MB        Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                Desc
                             Main Document    Page 5 of 25


1                          (2) secured by a lien on property of the estate that is not
2                          otherwise subject to a lien; or

3                          (3) secured by a junior lien on property that is subject to a
4                          lien.

5
     11 U.S.C. § 364(c). Here, the proposed DIP Loan Agreement provides that Creekstone
6
     will receive a first-priority lien on all post-petition assets (which are currently
7
     unencumbered), and a junior lien on all pre-petition assets.
8
                   The Debtor has been unable to obtain unsecured financing strictly on an
9
     unsecured basis. New borrowing facilities are unavailable to the Debtor without the Court
10
     granting a super-priority administrative expense, a first-position lien on post-petition assets
11
     and a junior lien on pre-petition assets. The Debtor believes it to be impossible to obtain
12
     unsecured financing in any amount (or financing that is merely accorded administrative
13
     expense status), much less the amount necessary to sustain the Debtor’s operations
14
     during the bankruptcy case.
15
            C.     DIP Financing is Necessary and in the Best Interests of
16                 Creditors

17                 The proposed DIP Loan provides the Debtor with sufficient funds to pay its

18   continuing expenses necessary for the operation of its business during the pendency of

19   this case. The Debtor believes that the interests of its creditors and other parties in

20   interest will be served under the DIP Loan. Any debt incurred will be used to maintain

21   business operations and pay costs associated with the bankruptcy case to enable the

22   Debtor to reorganize and propose a plan that would offer creditors more than they would

23   receive in a liquidation. For the reasons set forth above and in the Dietenhofer

24   Declaration, the Debtor will be unable to operate without the DIP Loan. The relief

25   requested in the Motion is necessary, essential, and appropriate for the continued

26   operation of the Debtor’s business, and necessary to avoid immediate and irreparable

27   harm to the Debtor’s estate.

28

                                                     3
Case 9:20-bk-11208-MB       Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19           Desc
                            Main Document    Page 6 of 25


1           D.     The DIP Loan Agreement – Good Faith
2                  The DIP Loan will provide new liquidity to the Debtor and will enable the

3    Debtor to (a) minimize disruption to its business and on-going operations, (b) preserve and

4    maximize the value of the Debtor’s estate for the benefit of all the Debtor’s stakeholders,

5    (c) avoid immediate and irreparable harm to the Debtor, its creditors, its business, its

6    employees and its assets, and (d) permit the Debtor to propose a plan of reorganization

7    that will offer more to creditors than if the Debtor were to cease operating and liquidate.

8                  Such financing is the sole means of preserving and enhancing the Debtor’s

9    going concern value. Indeed, without the proposed DIP Loan, the Debtor will not be able

10   to meet its direct operating expenses, including payroll, and the Debtor will suffer

11   irreparable harm.

12                 The terms and conditions of the DIP Agreement, including the fees and

13   expenses, are fair and reasonable and were negotiated by the parties in good faith and at

14   arms’ length. Accordingly, the DIP lender should be accorded the benefits of § 364(e) and

15   found to have acted in good faith.

16                 A copy of the proposed DIP Loan Agreement is attached as Exhibit A. The

17   mandatory court form F4001-2.STMT.FINANCE is attached as Exhibit B.

18          E.     The Policy of Favoring Reorganization Calls for Granting
                   the Motion
19
                   A bankruptcy court, where possible, should resolve issues presented in favor
20
     of reorganization. In re Heatron, Inc., 6 B.R. 493, 496 (Bankr. W.D. Mo. 1980); In re
21
     Hoffman, 51 B.R. 42, 47 (Bankr. W.D. Ark, 1085) (relief from stay); In re A&B Heating and
22
     Air Conditioning, Inc. 48 B.R. 401, 403-04 (Bankr. N.D. Fla. 1985) (injunction).
23
                   As the Heatron court stated in granting a Debtor’s motion to use cash
24
     collateral, “[a]t the beginning of the reorganization process, the Court must work with less
25
     evidence than might be desirable and should resolve issues in favor of the reorganization,
26
     where the evidence is conflicting.” Heatron, 6 B.R. at 496.
27
                   The Court of Appeals for the Tenth Circuit eloquently summarized the
28
     foregoing principle as follows:
                                                   4
Case 9:20-bk-11208-MB       Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19            Desc
                            Main Document    Page 7 of 25


1                  Because the ultimate benefit to be achieved by a successful
2                  reorganization inures to all the creditors of the estate, a fair
                   opportunity must be given to the Debtors to achieve that end.
3
                   Thus, while interests of the secured creditor … are of concern to
4                  the court, the interests of all the creditors also have bearing upon
5                  the question of whether use of cash collateral shall be permitted
                   during the early stages of administration.
6

7                  The first effort of the court must be to ensure that the value of
                   the collateral will be preserved. Yet, prior to confirmation of a
8
                   plan of reorganization, the test of that protection is not by the
9                  same measurements applied to the treatment of a secured
10                 creditor in a proposed plan. In order to encourage the Debtors'
                   efforts in a formative period prior to the proposal of a
11
                   reorganization, the court must be flexible in approving the
12                 adequate protection standard.”
13
     MBank Dallas, N.A. v. O’Connor (In re O’Conner), 808 F.2d 1393, 1397 (10th Cir. 1987).
14
                   The proposed DIP Loan will not only preserve the value of the Debtor’s
15
     business for the benefit of both unsecured creditors and prepetition secured creditors.
16
     Because the prepetition secured creditors are maintaining their security interests in
17
     prepetition collateral in the same priority as they were prior to the commencement of the
18
     bankruptcy case, they will suffer no harm if this Court grants interim and long term relief.
19

20   IV.    CONCLUSION
                   For the foregoing reasons, the Debtor respectfully request that the Court
21
     enter an Order (1) granting the Motion on an interim basis and authorizing the Debtor to
22
     enter into the proposed DIP Loan in substantially the same form as the DIP Loan
23
     Agreement attached as Exhibit A, (2) authorizing the Debtor to incur debt up the amounts
24
     and on the terms and conditions set forth in the DIP Loan Agreement, (3) granting
25
     Creekstone Mountain LLC a chapter 11 super-priority administrative expense claim and
26
     liens on pre-petition and post-petition assets, subject to the Carveout, all as set forth above
27
     and in the DIP Loan Agreement, (4) setting a final hearing on the Motion, and (5) granting
28

                                                   5
Case 9:20-bk-11208-MB      Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19        Desc
                           Main Document    Page 8 of 25


1
     such other and further relief as the Court may deem just and proper under the
2
     circumstances.
3
     DATED: October 5, 2020                  LESNICK PRINCE & PAPPAS LLP
4

5
                                             By:       /s/Matthew A. Lesnick
6                                                      Matthew A. Lesnick
                                                       Proposed Counsel for
7
                                                       Debtor in Possession
8                                                      Figueroa Mountain Brewing, LLC

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   6
Case 9:20-bk-11208-MB   Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19   Desc
                        Main Document    Page 9 of 25




                  EXHIBIT A
Case 9:20-bk-11208-MB            Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                          Desc
                                 Main Document    Page 10 of 25




                  AGREEMENT FOR DEBTOR IN POSSESSION FINANCING



         This agreement (this “Agreement”) is entered into as of October____, 2020 by and between
Creekstone Mountain LLC, or its assignee or designee (“CM”) and Figueroa Mountain Brewing, LLC, a
debtor and debtor in possession in that certain chapter 11 bankruptcy case filed by Debtor (as defined
herein) (the “Bankruptcy Case”) pending in the United States Bankruptcy Court for the Central District of
California (the “Bankruptcy Court”) (“FMB” or the “Debtor” and together with CM referred to as the
“Parties”).

                                                Agreement

        1.     Agreement to Provide Financing: For so long as no Event of Default (as defined herein)
has occurred under this Agreement or under the note(s), and subject to the other terms of this Agreement
and note(s):

        a.      CM agrees to loan FMB an amount of not more than One Million Three Hundred Ninety-
        Two Thousand Six Hundred Seventy-Three and 94/100 Dollars ($1,392,673.94) (the “DIP Loan”)
        to be used for the operation of FMB’s Business and the expenses of administering the Bankruptcy
        Case, in accordance with the terms and conditions herein, as follows: (i) the sum of Two Hundred
        Fifty Thousand and 00/100 Dollars ($250,000.00) (the “Initial Advance”) to be immediately
        funded and deposited into the Debtor’s Debtor-in-Possession operating account (the “DIP
        Account”); and (ii) the balance of the DIP Loan (less the Initial Advance) to be funded in
        accordance with section 1 (b) herein. Any amounts actually loaned to FMB under this Agreement,
        including the Initial Advance, shall be referred to as the “Loan Proceeds”.

        b.      All requests for advances on the DIP Loan, other than the Initial Advance, shall be made
        by FMB by submitting requisitions to CM for its approval, which shall be within CM’s sole and
        absolute discretion, which requisitions shall detail the amount of the advance requested and for
        what purpose the advances will be used. CM agrees to finance advances of the DIP Loan upon its
        approval of such requisitions, at which time such advances shall become Loan Proceeds. All such
        Loan Proceeds shall be referred to herein as “CM Post- Petition Secured Debt.” All Loan Proceeds
        shall be reflected on one or more promissory notes in substantially the form attached hereto as
        Exhibit A. The CM Post-Petition Secured Debt shall enjoy chapter 11 administrative super-priority
        status and be secured by (a) a first priority lien on any and all post-petition assets, including but
        not limited to inventory, accounts receivables, cash and cash equivalents, equipment, merchandise,
        real and intellectual property and all other tangible and intangible assets of FMB and the estate
        pursuant to Section 364(d) of the Bankruptcy Code, collected, created, generated or in any way
        received on or after the commencement of the Bankruptcy Case (the “Post-Petition Assets”), which
        shall be senior in all respects to any other creditor of Debtor; (b) and a lien on any and all pre-
Case 9:20-bk-11208-MB             Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                            Desc
                                  Main Document    Page 11 of 25




         petition assets, including but not limited to inventory, accounts receivables, cash and cash
         equivalents, equipment, merchandise, real and intellectual property and all other tangible and
         intangible assets of FMB and the estate pursuant to Section 364(d) of the Bankruptcy Code,
         collected, created, generated or in any way received prior to commencement of the Bankruptcy
         Case (the “Pre-Petition Assets”) that is junior to existing, valid liens securing allowed claims on
         the Pre-Petition Assets. For avoidance of doubt, no request for advances made on the DIP Loan
         shall become Loan Proceeds without CM’s prior written approval, which approval shall be within
         CM’s sole and absolute discretion. Notwithstanding the foregoing, CM’s lien and priority status
         shall be junior to any allowed chapter 11 administrative expense claim of FMB’s general
         bankruptcy counsel and any required costs or fees payable to the Bankruptcy Court, the Office of
         the United States Trustee, and the Subchapter V bankruptcy trustee (collectively, the “Chapter 11
         Carveout”).

         2.       Bankruptcy Court Approval:        This Agreement shall not become binding on either of
the Parties until it is approved by the Bankruptcy Court.

          3.      Representations and Covenants: FMB represents and covenants that, other than the Chapter
11 Carveout: (a) it shall not incur any indebtedness whatsoever, nor shall it, nor any of its members or
affiliates, secure any indebtedness secured by any Pre-Petition Assets or Post-petition Assets which is
either superior or pari passu to the CM Post-Petition Secured Debt, nor shall it afford any lender an
administrative super priority superior to or sharing pari passu with the priority granted under this
Agreement and the Note without the prior written consent of CM, which consent shall be within CM’s sole
and absolute discretion; (b) it shall not submit the Pre-Petition Assets or Post-Petition Assets for any auction
or bidding process outside of the ordinary course of business nor offer or seek to conclude or conclude a
sale of all or any portion of the Pre-Petition Assets or Post-Petition Assets outside of the ordinary course of
business to any party whatsoever without the prior written consent of CM, which shall be within CM’s sole
and absolute discretion; (c) it shall not use the DIP Loan and/or Loan Proceeds other than in accordance
with the terms and conditions of this Agreement; and (d) neither it nor any of its member shall transfer or
assign in any way all or any portion of a membership interest in FMB without CM’s prior written approval,
which shall not be unreasonably withheld.

         4.      Events of Default: The following shall constitute Events of Default under this Agreement:

                 a.      The appointment of a Trustee or an Examiner with expanded powers, including
                 appointment
         resulting from a conversion to Chapter 7;

                 b.        Conversion to a Chapter 7;

                 c.        Dismissal of the Bankruptcy Case;

                 d.      Breach of a Representation or Covenant in this Agreement that remains un-cured
Case 9:20-bk-11208-MB             Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                          Desc
                                  Main Document    Page 12 of 25




                 for a period of more than ten (10) days following receipt of written notice by CM;
                 e.       A breach or default under the note(s) that remains un-cured for a period of more
                 than ten (10) days following receipt of written notice;
                 f.       FMB fails to provide statements of accounts for the DIP Account upon request
                 from CM;
                 g.     The CM Post-Petition Secured Debt shall not have been paid in full on or before
                 the Maturity Date (as defined herein).

           5. Consequences of Default: Upon the occurrence of an Event of Default, consent to use the
   DIP Loan and Loan Proceeds shall automatically terminate, the entirety of the Post-Petition Secured
   Debt shall be accelerated and shall become immediately due and payable, and FMB shall cooperate
   with CM’s efforts to enforce its rights under the Agreement and notes as applicable with respect to
   the CM Post-Petition Secured Debt, all subject to the approval of the Bankruptcy Court.

           6.      Maturity Date: The Loan Proceeds shall be repaid to CM no later than sixty (60)
   days after the effective date of a confirmed chapter 11 plan, subject to the terms herein.



            7.    Interpretation. This Agreement is to be construed simply and fairly, and not strictly
   in favor of or against FMB or CM. This Agreement was prepared and negotiated jointly by the
   parties.

          8. No Indemnification. Nothing in this Agreement shall be interpreted as a promise or
   an agreement to indemnify; provided, however that in the event of an Event of Default under this
   Agreement of the Note, FMB shall reimburse CM for costs and expenses incurred as a result of
   enforcement of this Agreement and/or the Note, including, but not limited to, reasonable attorney’s
   fees.

           9.         Governing Law. This Agreement shall be governed by the laws of the State of New
   York.

            10.    Sole and Only Agreement. CM and FMB agree that this instrument constitutes the
   sole and only agreement between the parties with respect to the subject matter hereof and correctly
   sets forth the rights, duties and obligations of each to the other as of its date. The terms of this
   Agreement are contractual and not mere recitals. This Agreement is executed without reliance
   upon any representation by any person, and the parties hereto have carefully read and understand
   the contents of this Agreement and sign the same as their own free act.

          11.    Successors and Assigns. This Agreement shall inure to the benefit of and bind the
   successors and assigns of the parties, including without limitation any Chapter 7 trustee.

           12.        Captions. The captions of this Agreement are for convenience only and are not a
Case 9:20-bk-11208-MB           Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                            Desc
                                Main Document    Page 13 of 25




    part of this Agreement and do not in any way limit or amplify the terms and provisions of this
    Agreement and shall have no effect on its interpretation.

            13.    Counterparts. This Agreement may be executed in counterparts, by either an
    original signature or signature transmitted by facsimile transmission or other similar process and
    each copy so executed shall be deemed to be an original and all copies so executed shall constitute
    one and the same agreement.


                   IN WITNESS WHEREOF, the parties by their duly authorized representatives, have
executed this Agreement as of the date first set forth above.


       CREEKSTONE MOUNTAIN LLC                              FIGUEROA MOUNTAIN BREWING, LLC
       a New York limited liability                         a California limited liability company
       company


       By:_____________________                             By:_____________________
        Name:                                                Name:
        Title:                                               Title:
Case 9:20-bk-11208-MB          Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                 Desc
                               Main Document    Page 14 of 25




                                     PROMISSORY NOTE


$___________                          New York, New York                     ____________, 2020

        FOR VALUABLE CONSIDERATION, Figueroa Mountain Brewing, LLC, a California
limited liability company, having an address at 45 Industrial Way, Buellton, CA 93427 (“Payor”)
promises to pay to CREEKSTONE MOUNTAIN LLC, a New York limited liability company,
having an address at 17 – 21 W. Montecito Street, Santa Barbara, CA 93101 (“Holder”) or its
assigns, or order, at 17 – 21 W. Montecito Street, Santa Barbara, CA 93101, or some other address
designated by Holder,, the principal sum of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) (the “Principal Sum”), and accrued interest thereon no later than sixty (60) days
after the effective date of a confirmed chapter 11 plan of reorganization in that certain bankruptcy
action filed by Payor in the United States Bankruptcy Court for the Central District of California,
on_________ (the “Bankruptcy Case) (the “Maturity Date”), in accordance with the terms herein.
Interest shall accrue at the rate of eleven percent (11%) per annum on the outstanding indebtedness.

        In the event that under any law applicable to this Note, the rate of interest, provided for
hereunder shall be in excess of the amount permitted by law at any time, then the interest provided
for hereunder shall be deemed reduced to the maximum rate permitted by law.

1.     Representations and Covenant of Payor.

       Payor represents and covenants that those certain representations and covenants made
under that certain Agreement for Debtor in Possession Financing entered into between Payor and
Holder on ________ (the “Agreement”) will be true, correct and complete in all material respects
and shall continue in full force and effect until the full and final payment, and satisfaction and
discharge, of this Note.

2.     Default.

       2.1    Events of Default. The occurrence of any of the following shall constitute an
"Event of Default" under this Note:

                (a) Payor shall fail (a) to pay when due any principal or interest payable under this
Note, or (b) to pay any other amount payable under this Note when due;

                (b) Payor breaches or shall fail to observe or perform any obligation, covenant or
other provision contained in this Note, which failure is not cured within ten (10) business days
after notice thereof from the Holder;

               (c) a breach or default under the Agreement;
Case 9:20-bk-11208-MB          Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                  Desc
                               Main Document    Page 15 of 25




              (d) Payor shall fail to perform or observe any terms, covenant or agreement
contained in any other agreement with Holder, including the Agreement, and such failure shall
remain uncured, subject to applicable cure periods in the agreements.

        2.2     Remedies. If an Event of Default shall occur any indebtedness of Payor under this
Note shall, at the option of the Holder, and without further notice, become immediately due and
payable without presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Payor, and the Holder shall have all rights, powers and remedies available
under this Note, or accorded by law. All rights, powers and remedies of the Holder may be
exercised by the Holder at any time and from time to time after the occurrence of the Event of
Default. All rights, powers and remedies of the Holder in connection with this Note are cumulative
and not exclusive and shall be in addition to any other rights, powers or remedies provided by law
or equity. Notwithstanding the foregoing, Holder understands that its rights and remedies may be
subject to the approval of the Bankruptcy Court or restricted by applicable law.

        2.3    No Waiver. No delay, failure or discontinuance of the Holder in exercising any
right, power or remedy under this Note shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or remedy preclude, waive
or otherwise affect any other further exercise thereof or the exercise of any other right, power or
remedy. Any waiver, permit, consent or approval of any kind by the Holder of any breach of or
default under this Note must be in writing and shall be effective only to the extent set forth in such
writing.

3.     UCC Financing Statement.

       In order to induce Holder to lend monies under this Note to Payor, Payor has authorized
Holder to file a UCC-1 Financing Statement, in the form attached hereto as Exhibit A (the
“UCC”) with the Secretary of State for the State of California.

4.     Miscellaneous.

        4.1     Waiver and Amendment. No amendment of any provision of this Note shall be
effective unless such amendment is in writing and signed by Payor and the Holder. No waiver
by any party of any provision of this Note, or of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be effective unless such waiver
is in writing and signed by the party against whom enforcement of such waiver is sought, and no
such waiver shall be deemed to apply to any prior or subsequent default, misrepresentation or
breach of warranty or covenant hereunder or to affect in any way any rights or obligations with
respect to any such prior or subsequent occurrence.

       4.2    Waiver of Presentment, Etc. Except as otherwise expressly provided herein,
Payor waive presentment, demands, notice, protest and all other demands and notices in
Case 9:20-bk-11208-MB             Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19              Desc
                                  Main Document    Page 16 of 25



connection with the delivery, acceptance, performance, default or enforcement of this Note. In
any action on this Note, Holder or its assignee need not produce or file the original of this Note,
but need only file a photocopy of this Note certified by Holder or such assignee to be a true and
correct copy of this Note in all material respects.

        4.3     Headings. The article and section headings in this Note have been inserted for
identification and reference and shall not by themselves determine the meaning or interpretation
of any provision of this Note.

        4.4     Expenses. All costs and expenses, including, without limitation, reasonable
attorneys' fees and expenses and UCC filing fees expended or incurred by the Holder in
connection with the drafting, negotiation and/or enforcement of this Note, the collection of any
sums due hereunder or thereunder, any actions for declaratory relief in any way related to this
Note, or the protection or preservation of any rights of the Holder hereunder or thereunder shall
be recoverable by the Holder as additional payments due to the Holder under this Note, provided
that such costs and expenses shall become due and payable on the earlier of the Maturity Date or
the date such costs and expenses are incurred. Notwithstanding anything to the contrary
contained herein, any legal fees incurred in connection with the drafting and negotiation of this
Note shall paid to Holder no later than ten (10) days from the date first written above.

        4.5     Notices. Any notice or other communication required or permitted to be given
under this Note shall be in writing, shall be delivered personally, or by telecopier, or by
registered or certified mail, postage prepaid, and shall be deemed received upon delivery, if
delivered personally, 12 hours after receipt of confirmation of transmission, if delivered by
telecopier, or three days after deposit in the mails, to the following addresses:

               If to the Payor:        Figueroa Mountain Brewing, LLC
                                       Attn: Jaime Dietenhofer, Manager
                                       45 Industrial Way
                                       Buellton, CA 93427

               With a copy to:         Lesnick Prince & Pappas LLP
                                       Attn: Christopher E. Prince
                                       315 W. Ninth Street, Suite 705
                                       Los Angeles, CA 90015


               If to Holder:           Creekstone Mountain LLC
                                       511 Canal Street, 6th Floor
                                       New York, New York 10013
                                       Attn: Veracity Partners, LLC


               With a copy to:         JIMMY CHEHEBAR, ESQ.
                                       511 Canal Street, 6th Floor
                                       New York, New York 10013
Case 9:20-bk-11208-MB          Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                  Desc
                               Main Document    Page 17 of 25




or to such other address as a party may have furnished to the other party in writing.

        4.6     Successors and Assigns. Payor may not assign any of his rights or delegate any of
his obligations hereunder without the prior written consent of Holder, which consent shall be in
holder’s sole and absolute discretion. This Note shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, personal representatives and permitted assigns.

       4.7     Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts of laws which
would direct the application of another jurisdiction’s laws.

      IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF
THIS NOTE, PAYOR WAIVE (i) THE RIGHT TO INTERPOSE ANY SET-OFF OR
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION, (ii) ANY OBJECTION BASED
ON FORUM NON CONVENIENS OR VENUE AND (iii) ANY CLAIM FOR
CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES.

        The Payor of this Note each irrevocably submit to the exclusive jurisdiction of any
Federal or state court sitting in New York, over any suit, action or proceeding arising out of or
relating to this Note. Payor irrevocably waives, to the fullest extent they may effectively do so
under applicable law, any objection they may now or hereafter have to the laying of the venue of
any such suit, action or proceeding brought in any such court and any claim that the same has
been brought in an inconvenient forum. Payor hereby consents to any and all process which may
be served in any such suit, action, or proceeding at the address provided for at Section 4.5 herein
(i) by personal service; or (ii) by mailing a copy thereof by Federal Express (or other equivalent
national overnight courier) for next business day delivery with the cost of delivery prepaid or for
the account of the sender; and shall be deemed to have been given (a) when delivered, if
delivered in person or (b) on the next business day of sent by overnight courier.

        4.8       The Payor hereof each authorize the Holder to complete this Note if delivered
incomplete in any respect. A photographic or other reproduction of this Note may be made by
the Holder, and any such reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the original is in
existence.

         4.9    Severability. Any term or provision of this Note that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof, or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. If final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability shall have the
power to reduce the scope, duration or area of the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention of the invalid or
Case 9:20-bk-11208-MB          Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                 Desc
                               Main Document    Page 18 of 25



unenforceable term or provision, and this Note shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

       4.10 Construction. The language used in this Note will be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict construction shall be
applied against any party. Any reference to any federal, state, local or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise.



                                              PAYOR

                                              FIGUEROA MOUNTAIN BREWING, LLC

                                              ________________________
Case 9:20-bk-11208-MB   Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19   Desc
                        Main Document    Page 19 of 25



                                 EXHIBIT A

                             UCC Filing Statement

                                  (attached)
            Case 9:20-bk-11208-MB                              Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                                               Desc
                                                               Main Document    Page 20 of 25



UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY
A. NAME & PHONE OF CONTACT AT FILER [optional]
 Jimmy Chehebar - (212) 924-3100
B. SEND ACKNOWLEDGMENT TO: (Name and Address)


         CREEKSTONE MOUNTAIN LLC
         17 - 21 W. Montecito St.
         Santa Barbara, CA 93101



                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do not abbreviate or combine names
     1a. ORGANIZATION'S NAME

     Figueroa Mountain Brewing, LLC,
OR 1b. INDIVIDUAL'S LAST NAME                                                      FIRST NAME                                 MIDDLE NAME                             SUFFIX


1c. MAILING ADDRESS                                                                CITY                                       STATE    POSTAL CODE                    COUNTRY

 45 Industrial Way                                                                  Buellton                                   CA       93427                         USA
1d. SEE INSTRUCTIONS          ADD'L INFO RE 1e. TYPE OF ORGANIZATION               1f. JURISDICTION OF ORGANIZATION           1g. ORGANIZATIONAL ID #, if any
                              ORGANIZATION
 Not Applicable               DEBTOR             LLC                                CA                                                                                         NONE
2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (2a or 2b) - do not abbreviate or combine names
     2a. ORGANIZATION'S NAME


OR                                                                                                                            MIDDLE NAME                             SUFFIX
     2b. INDIVIDUAL'S LAST NAME                                                    FIRST NAME



2c. MAILING ADDRESS                                                                CITY                                       STATE    POSTAL CODE                    COUNTRY



2d. SEE INSTRUCTIONS          ADD'L INFO RE     2e. TYPE OF ORGANIZATION           2f. JURISDICTION OF ORGANIZATION           2g. ORGANIZATIONAL ID #, if any
                              ORGANIZATION
 Not Applicable               DEBTOR                                                                                                                                           NONE
3. SECURED PARTY'S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only one secured party name (3a or 3b)
     3a. ORGANIZATION'S NAME

     Creekstone Mountain LLC
OR
     3b. INDIVIDUAL'S LAST NAME                                                    FIRST NAME                                 MIDDLE NAME                             SUFFIX


3c. MAILING ADDRESS                                                                CITY                                       STATE    POSTAL CODE                    COUNTRY

 17 - 21 W. Montecito St.                                                           Santa Barbara                              CA       93101                         USA
4. This FINANCING STATEMENT covers the following collateral:

 All goods (including inventory, equipment, materials), documents (including, if applicable, electronic documents),
 instruments, promissory notes, chattel paper (whether tangible or electronic), accounts receivable, letters of credit,
 letter-of-credit rights (whether or not the letter of credit is evidenced by a writing), securities, money, wages, bonuses, deposit
 accounts, real property, intellectual property, tangible and intangible property and assets and any other contract rights or
 rights to the payment of money, whether now owned or acquired later from October 5, 2020.




5. ALTERNATIVE DESIGNATION [if applicable]: LESSEE/LESSOR                     CONSIGNEE/CONSIGNOR        BAILEE/BAILOR     SELLER/BUYER          AG. LIEN          NON-UCC FILING
6.    This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL    7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)
      ESTATE RECORDS.        Attach Addendum                          [if applicable]     [ADDITIONAL FEE]             [optional]             All Debtors       Debtor 1   Debtor 2
8. OPTIONAL FILER REFERENCE DATA
[UCC1-Premier Enterprise]

FILING OFFICE COPY  UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)
Case 9:20-bk-11208-MB   Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19   Desc
                        Main Document    Page 21 of 25




                  EXHIBIT B
            Case 9:20-bk-11208-MB                   Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                                     Desc
                                                    Main Document    Page 22 of 25

Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
Nos., State Bar No. & Email Address
Matthew A. Lesnick (SBN 177594)
Christopher E. Prince (SBN 183553)
Debra E. Cardarelli (SBN 272087)
LESNICK PRINCE & PAPPAS LLP
315 W. Ninth Street, Suite 705
Los Angeles, CA 90015
Telephone: (310) 396-0964
Facsimile: (213) 493-6596



     Individual appearing without attorney
     Attorney for: Figueroa Mountain Brewing, LLC

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                      CASE NO.:
Figueroa Mountain Brewing, LLC                                               CHAPTER: 11

                                                                                        STATEMENT REGARDING
                                                                                         CASH COLLATERAL OR
                                                                                    DEBTOR IN POSSESSION FINANCING
                                                                                        [FRBP 4001; LBR 4001-2]

                                                                             DATE:
                                                                             TIME:
                                                                             COURTROOM:
                                                                             ADDRESS:
                                                              Debtor(s).



 Secured party(ies):


The Debtor has requested the approval of either (1) a motion for use of cash collateral, or postpetition financing, or both,
or (2) through a separately-filed motion, a stipulation providing for the use of cash collateral, or postpetition financing, or
both. The proposed form of order on the motion or the stipulation contains the following provisions or findings of fact:
                                                                                                                           Page           Line No.
             Disclosures Tracking FRBP 4001(c)(1)(B)(i) through (xi) and (d)(1)(B)
                                                                                                                           No.:         (if applicable)
          (i): “[A] grant of priority or a lien on property of the estate under § 364(c) or (d)”                            1               ¶1(b)
          (ii): “[T]he providing of adequate protection or priority for a claim that arose before the                      None
          commencement of the case, including the granting of a lien on property of the estate
          to secure the claim, or the use of property of the estate or credit obtained under § 364
          to make cash payments on account of the claim”
                   Cross-collateralization, i.e., clauses that secure prepetition debt by postpetition
                   assets in which the secured party would not otherwise have a security interest
                   by virtue of its prepetition security agreement or applicable law
                   Roll-up, i.e., provisions deeming prepetition debt to be postpetition debt or using
                   postpetition loans from a prepetition secured party to pay part or all of that
                   secured party’s prepetition debt, other than as provided in § 552(b)
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                           Page 1                                           F 4001-2.STMT.FINANCE
          Case 9:20-bk-11208-MB                   Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                                     Desc
                                                  Main Document    Page 23 of 25

 Continued from page 1
             Grant a replacement lien in an amount in excess of the dollar amount of the lien
             on cash collateral as of the petition date
        (iii): “[A] determination of the validity, enforceability, priority, or amount of a claim that                   None
        arose before the commencement of the case, or of any lien securing the claim”
        (iv): “[A] waiver or modification of Code provisions or applicable rules relating to the                         None
        automatic stay”
                Automatic relief from the automatic stay upon occurrence of certain events.
        (v): “[A] waiver or modification of any entity’s authority or right to file a plan, seek an                      None
        extension of time in which the debtor has the exclusive right to file a plan, request the
        use of cash collateral under § 363(c), or request authority to obtain credit under § 364”
        (vi): “[T]he establishment of deadlines for filing a plan of reorganization, for approval of                     None
        a disclosure statement, for a hearing on confirmation, or for entry of a confirmation
        order”
        (vii): “[A] waiver or modification of the applicability of nonbankruptcy law relating to the                     None
        perfection of a lien on property of the estate, or on the foreclosure or other
        enforcement of the lien”
        (viii): “[A] release, waiver, or limitation on any claim or other cause of action belonging                      None
        to the estate or the trustee, including any modification of the statute of limitations or
        other deadline to commence an action”
        (ix): “[T]he indemnification of any entity”                                                                      None
        (x): “[A] release, waiver, or limitation of any right under § 506(c)”                                             None
               The granting of any lien on any claim or cause of action arising under § 506(c)
        (xi): “The granting of any lien on any claim or cause of action arising under §§ 544,                            None
        545, 547, 548, 549, 553(b), 723(a), or 724(a)”
                                                                                                                         Page           Line No.
                         Additional Disclosures Required by LBR 4001-2
                                                                                                                         No.:         (if applicable)
        With respect to a professional fee carve out, disparate treatment for professionals                               2                ¶1(b)
        retained by a creditors’ committee from that provided for the professionals retained by
        the debtor
        Pay down prepetition principal owed to a creditor                                                                None
        Findings of fact on matters extraneous to the approval process                                                   None




 10/05/2020          Matthew A. Lesnick                                               Matthew A. Lesnick
 Date                       Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 2                                           F 4001-2.STMT.FINANCE
         Case 9:20-bk-11208-MB                   Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                                     Desc
                                                 Main Document    Page 24 of 25

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Lesnick Prince & Pappas LLP, 315 W. Ninth Street, Suite 705, Los Angeles, CA 90015


A true and correct copy of the foregoing document entitled: STATEMENTREGARDING CASH COLLATERAL OR
DEBTOR IN POSSESSION FINANCING [FRBP 4001; LBR 4001-2] will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/01/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 10/01/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 10/01/2020
 Date                         Printed Name                                                   Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                           F 4001-2.STMT.FINANCE
            Case 9:20-bk-11208-MB                  Doc 9 Filed 10/05/20 Entered 10/05/20 14:11:19                                      Desc
                                                   Main Document    Page 25 of 25



                                              PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Lesnick Prince & Pappas LLP, 315 W. Ninth St., Suite 705, Los Angeles, CA 90015

A true and correct copy of the foregoing document entitled (specify): NOTICE OF EMERGENCY MOTION AND
EMERGENCY MOTION OF DEBTOR FOR ORDER AUTHORIZING POSTPETITION DIP FINANCING UNDER
§364(C)(1),(2) AND (3); MEMORANDUM OF POINTS AND AUTHORITIES will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/05/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Brian D Fittipaldi brian.fittipaldi@usdoj.gov
    •   Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    •   United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)            , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 10/05/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

            PERSONAL DELIVERY
            Honorable Martin R. Barash
            21041 Burbank Blvd., Suite 342
            Woodland Hills, CA 91367
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  10/05/2020                     Janet A. Mack                                                   /s/Janet A. Mack
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
